UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-6463


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY WILLIAM STEWART,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00011-2)


Submitted:    January 28, 2010             Decided:   February 16, 2010


Before TRAXLER, Chief Judge, and MICHAEL and GREGORY, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Terry William Stewart, Appellant Pro Se.    Anne Magee Tompkins,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry       William    Stewart       seeks      to    appeal       the   district

court’s orders (1) denying his Fed. R. Civ. P. 59(e) motion to

alter or amend the district court’s previous order denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of his criminal

judgment;     and       (2)    denying     his         motion     for      adjustment      of

restitution payments pursuant to 18 U.S.C. § 3572 (2000).                                  In

criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                             Fed. R. App. P.

4(b)(1)(A).         With      or   without       a    motion,      upon    a    showing    of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                               Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th   Cir.    1985).          This      court        reviews     a    district      court’s

excusable     neglect      determination             for   an    abuse    of    discretion.

United States v. Breit, 754 F.2d 526, 529 (4th Cir. 1985).

            The district court entered judgments on March 6, 2007,

and March 13, 2007.            Stewart filed his notices of appeal at the

earliest on March 23, 2007, and April 6, 2007, respectively--

within the thirty-day period after expiration of the ten-day

appeal period.          We remanded the case three times to the district

court for the limited purpose of determining whether Stewart had

shown excusable neglect or good cause to warrant an extension of

time   to   file    a    notice     of   appeal.           In    its     last   order,    the

                                             2
district court, after explicitly considering Stewart’s proffered

reasons for the delay as directed by this court, determined that

an extension of the appeal period was not warranted with respect

to either appealed order.             We conclude that the district court

did not abuse its discretion in making this determination.                            See

Pioneer Inv. Servs. Co. v. Brunswick Assocs.,                     507 U.S. 380, 395

(1993) (providing standard for excusable neglect determination).

               Because    the    district        court   declined    to    extend     the

appeal   periods,        Stewart’s    notices       of   appeal     were   not   timely

filed.       Accordingly, we grant Stewart’s motion for extension of

time    to    file   a   response     to    the     district    court’s     order     and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions       are     adequately     presented      in   the

materials      before     the    court     and    argument     would   not    aid     the

decisional process.

                                                                             DISMISSED




                                            3